Title: To Benjamin Franklin, John Fothergill, and David Barclay from a Committee of the Managers of the Pennsylvania Hospital, 3 June 1771: résumé
From: Managers of the Pennsylvania Hospital
To: Franklin, Benjamin,Fothergill, John,Barclay, David Junior


<Pennsylvania Hospital, June 3, 1771. Last year’s committee sent them, a few weeks ago, a resolution of the contributors and a power of attorney to receive the funds due the Hospital from unclaimed shares of the Pennsylvania Land Company; copies of both are enclosed. Although the needs of the Hospital are acute, the Managers dare not draw any of the money until they know that the legal requirements have been met and the transfer made. Franklin, Fothergill, and Barclay are therefore urged to inform them immediately whether the power of attorney was in proper form and, if so, whether the cash is in hand. If it is, the Managers will promptly sell bills of exchange to meet their pressing needs. Signed by John Reynell, Samuel Rhoads, and James Pemberton.>
